EXHIBIT SECTION 1350 CERTIFICATION In connection with theQuarterly Report of Palmdale Executive Homes, Corp. (the "Company") on Form 10-Q for theperiod endingMarch 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"),I,Tricia A. Nickson,Secretary/Treasurer of the Company,certify,pursuant to 18 U.S.C.Section 1350,as adoptedpursuantto Section 906 of theSarbanes-OxleyAct of 2002,that, to my knowledge: (1)The Report fullycomplies with therequirementsof section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)Theinformationcontainedin theReportfairlypresents,in all material respects,the financialcondition and results of operations of the Company. Date:May 17, 2010 By: /s/ TRICIA A. NICKSON Tricia A.
